Contacts: Veronica Garza Investor Relations (512) 683-6873 National Instruments Reports Record Operating Income in Q4 Quarterly Revenue Increases 22 Percent on a Sequential Basis Q4 2009 Highlights · Revenue of $202 million, flat year-over-year and up 22 percent sequentially · GAAP gross margin of 76.9 percent · Non-GAAP gross margin of 77.5 percent · GAAP and non-GAAP operating income reached all-time record · Fully diluted GAAP EPS of $0.03 including a $0.28 per share non-cash tax charge · Non-GAAP fully diluted EPS of $0.12 including a $0.28 per share non-cash taxcharge · EBITDA reaches a record of $46 million, or $0.58 per share, and was up 56 percent year-over-year · Cash from operating activities reaches a record of $45 million · Cash and short-term investments of $289 million as of Dec. 31, 2009 AUSTIN,
